DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 July 2021 has been entered in light of the RCE filed 20 July 2021. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is granted to Chinese Application No. 20170377894.5 filed 11 April 2017. 


Response to Arguments
The 112 rejection to claims 17 and 20 are withdrawn in light of the amendment. 
In the response filed 1 July 2021, independent claims 1 and 18 were amended to state the support portion extends “…outwardly radially from a center point of the support portion in a direction towards the filter portion” to bring the claim language in line with the structure being argued by Applicant. This amendment overcomes Cartier’885 because the support portion (5) does not extend in a direction towards the filter portion (3) then curl away radially inwardly in a direction away from the filter portion, as required by the amended claims. See the rejection to claim 1 in the previous rejection for details. 
Upon further search and consideration, a new reference, Andreev’692, is relied upon to reject the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Clarification is required. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-3, 6-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreev et al. (EP 1 974 692 A1). 
Note: A copy of Andreev’692 was submitted by the Applicant on 5/11/2021.  
Claim 1, 18: Andreev’692 discloses a vena cava filter (paragraph [0045] having a filter portion (17) comprising two layers of filter members (half of the struts 17 are considered the first layer; the other half of the struts 17 are considered the second layer) extending along a central axis (longitudinal axis formed by element 18 in Figure 4). The two layers are adjacent to each other and staggered (Figure 4 shows they are radially offset/staggered about the central axis). 
The filter further includes a support portion (16) extending radially outwardly from a center point (near element 18) of the support portion in a direction towards the filter portion (Figure 4) and then curling inwardly radially in a direction away from the filter 
Andreev’692 further discloses a retrieval portion (18) connected with the filter portion (17) and support portion (18) (Figure 4). 
Claim 2, 19: Andreev’692 support portion (16) comprises support struts (Figure 4). 
Andreev’692 discloses each of the two layers of the filter members comprise a plurality of struts extending radially outwardly from a center point (18; Figure 4). The filter members are adjacent to each other and staggered around the central axis (see Figures 4 and paragraph [0021]). The plurality of filter struts (17) closest to the support portion (16) are staggered with the support struts of the support portion (Figure 4 and paragraph [0021]). 
Claim 3: The filter struts (17) closest to the support portion (16) have a first, second and third segment extending sequentially radially from the center point of the filter (Figures 4). 
The first segment is in a straight line shape and parallel to the central axis (see annotated copy of Figure 4  below). 
The second and third segments are in a straight-line shape that extend gradually outwardly (see annotated copy of Figure 4 below). 
The slope of the third segment is less than the second segment (see annotated copy of Figure 4 below). 

    PNG
    media_image1.png
    501
    584
    media_image1.png
    Greyscale

There are smooth transitions between the first, second and third segments (see Figures 4). 
Claim 6: Each of the plurality of struts of the filter members (17) other than the filter member closest to the support portion have a first, second and third segment extending sequentially radially from the center point of the filter (Figure 4 – as discussed in the rejection to claim 1, some of the struts are considered part of the first layer and some of the struts are considered the second layer –these struts are radially offset from each other but otherwise identical.. 
The first segment is in a straight line shape and parallel to the central axis (see annotated copy of Figure 4  in the rejection to claim 3 above). 
The second and third segments are in a straight-line shape that extend gradually outwardly (see annotated copy of Figure 4 in the rejection to claim 3 above). 

An end of the support strut and the central axis define an angle that is equal to or less than 180 degrees (see annotated copy of Figure 4 below). 

    PNG
    media_image2.png
    496
    676
    media_image2.png
    Greyscale

 
The maximum outer diameter of the support portion is configured to be substantially coincident with a blood vessel wall (paragraph [0023]). 
Claim 10: The support struts (16) have a first and second support segment extend sequentially outwardly radially from a center point (18) of the support portion. 
	A tangent to each point of the second support segment and the first support segment (which is coincident with the central axis) define an angle of greater than or equal to 90 degrees. 

    PNG
    media_image3.png
    491
    552
    media_image3.png
    Greyscale

Claim 16: Andreev’692 discloses the filter members (17) are provided with an anchoring portion (19) (paragraph [0042]). 
Claim 17: The end of the support strut (16) extends, in a direction close to the central axis of the filter, inwardly radially relative to a portion of the support strut where the support portion has the maximum outer diameter. 

    PNG
    media_image4.png
    477
    582
    media_image4.png
    Greyscale

Claim 20: See the rejection to claims 7 and 17 above. Claim 20 recites the limitations from claims 7 and 17.
Claim 8: Each of the support struts (16) include a first support segment and a second support segment extending sequentially outwardly from the center point (near 18) of the support portion (see annotated copy of Figure 4 below). 

    PNG
    media_image3.png
    491
    552
    media_image3.png
    Greyscale

The first support segment tangent and the central axis (i.e. the longitudinal axis coincident with element 18) define an angle therebetween that is between 0 and 90 degrees at all points (the first support segment, as identified in the annotated copy of Figure 4 above is coincident with the central axis of the filter; therefore the angle between the central axis and the first support segment is between 0 and 90 degrees). 
Tangents to the second support segment and the central axis define an angle that is greater than 90 degrees at all points (for example, see the annotated copy of Figure 4 below). 

    PNG
    media_image5.png
    476
    611
    media_image5.png
    Greyscale


Claim 9: A tangent to each point of the second support segment (as identified in the rejection to claim 8 above) and the first support segment (which is coincident with the central axis) define an angle that is greater than or equal to 90 degrees (for the same reasons tangents to the second support segment and the central axis define an angle define an angle that is greater than 90 degrees discussed in the rejection to claim 8 above). 
Claims 11, 13: The second support segment, as identified the rejection to claim 8 above, defines a first, second and third sub-segment (see annotated copy of Figure 4 below; the third sub-segment is unlabeled, but can be any other portion of the second support segment since nothing regarding the features of the third sub-segment are claimed). 
The radius of curvature of the second sub-segment is less than the first sub-segment. 

    PNG
    media_image6.png
    483
    597
    media_image6.png
    Greyscale

The end of the support strut in the second segment and the central axis define an angle that is equal to or less than 180 degrees (see annotated copy of Figure 4 above ). 
Claims 12, 14: The second support segment, as identified the rejection to claim 8 above, defines a first, second and third sub-segment (see annotated copy of Figure 4 below). 
The second sub-segment has a curved shape with a c-shaped opening facing the central axis. 
The first and third sub-segments are in a straight line shape. 
The entire second sub-segment curls away from the filter members (17). 

    PNG
    media_image7.png
    483
    597
    media_image7.png
    Greyscale



Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Andreev’692, as applied to claim 3, further in view of Hendriksen et al. (US Patent 7,972,353). 
Claim 4: Andreev’692 fails to disclose filter struts with a second and third segment that is curled (see rejection to claim 3 above) such that the second segment curls radially away from the central axis and the third segment curls radially towards the central axis. 
Like Andreev’692, Hendriksen’353 teaches a vena cava filter (Figure 3a). The filter has a filter portion having a two layers of filter members (12 and 30). 


    PNG
    media_image8.png
    874
    844
    media_image8.png
    Greyscale

Hendriksen’353 teaches this is advantageous in order to engage a blood vessel wall and aids in stabilizing the filter by creating an additional contact point between the vessel and the filter (column 6, lines 30-37). It would have been obvious one of ordinary skill in the art as of the effective filing date of the invention to modify Andreev’692’s filter struts 17 such that they are shaped as taught by Hendriksen’353 in order to provide the stated advantages. 
Claim 5: Andreev’692 discloses the third segment (outlined in the rejection to claim 3 above) is in a straight line shape. The proximal portion of the third segment (i.e. 
Like Andreev’692, Hendriksen’353 teaches a vena cava filter (Figure 3a). The filter has a filter portion having a two layers of filter members (12 and 30). 
Hendriksen’353 teaches the struts 30 have a soft s-shape such that the end (42; “the fifth segment”) is parallel with the longitudinal axis (x) in order to engage a wall of the blood vessel and aid in stabilizing the filter by creating an additional contact point between the vessel and the filter (column 6, lines 30-37). It would have been obvious one of ordinary skill in the art as of the effective filing date of the invention to modify the free ends of Andreev’692 filter struts 29 such that they extend parallel with the longitudinal axis of the filter, as taught by Hendriksen’353, in order to provide the stated advantages. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Andreev’692, as applied to claim 7, further in view of DeVries et al. (US Patent Application 2005/0055045). 
Andreev’692 teaches the limitations of claim 15 but fails to teach the cross-sectional area of each of the support struts is gradually reduced towards the end of the support strut. The proximal ends of Andreev’692 support struts (16) are gathered into a hub (18 in Figure 4). 
DeVries’045 is directed towards a vessel filter in which the proximal end of the filter struts (18) are gathered into a hub (12). DeVries’045 teaches it is advantageous to taper the ends of the struts gathered into the hub in order to decrease the filter profile at 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771